Citation Nr: 1745763	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for a seizure disorder prior to March 26, 2009 and a staged initial rating greater than 80 percent from March 26, 2009.

2.  Entitlement to an initial rating greater than 10 percent for headaches prior to July 11, 2003 and a staged initial rating greater than 30 percent from July 11, 2003.

3.  Entitlement to an initial rating greater than 50 percent for depression prior to March 26, 2009.

4.  Entitlement to an effective date prior to January 29, 2003 for the grant of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to January 29, 2003 for the establishment of basic eligibility for Dependents' Education Assistance (DEA) under 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1982 to March 1983 and from February 1984 to May 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating for a headache disability, entitlement to an earlier effective date for TDIU, and entitlement to an earlier effective date for an award of DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 26, 2009, the probative evidence of record shows that the Veteran's seizure disability was manifested by major seizures averaging less than 1 in 6 months and 2 in one year.

2.  From March 26, 2009, the probative evidence of record shows that the Veteran's seizure disability was manifested by major seizures averaging less than 1 per month.

3.  Prior to March 26, 2009, the Veteran's psychiatric disability was manifested by symptoms productive of functional impairment no worse than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for a seizure disability prior to March 26, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2016).

2.  The criteria for a staged initial rating greater than 80 percent for a seizure disability from March 26, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2016).

3.  The criteria for an initial rating greater than 50 percent for depression prior to March 26, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues of entitlement to increased ratings for a seizure disability and a psychiatric disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The issues do not stem from an application for benefits, they stem from notices of disagreement to the initial rating assigned by a VA rating decision.  38 C.F.R. § 3.159(b)(3) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed. Reg. 23353-23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notices of disagreement trigger VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decisions, and statements of the case which set forth the relevant diagnostic rating criteria.  Additionally, the Veteran was provided with letters dated in March 2001 and March 2004 with regard to the original claims for service connection, which provide notice relevant to the establishment of ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although there is evidence that the Veteran applied for Social Security Administration (SSA) disability benefits, a March 2017 response from the SSA reflects that the Veteran's records have been destroyed and are no longer available.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

With regard to the Veteran's seizure disability, a VA examination was most recently conducted in December 2009.  The record does not reflect that this examination is inadequate for rating purposes.  In that regard, the examination is based upon physical examinations of the Veteran as well as a review of the records in the claims file and provide sufficient detail to rate the Veteran's seizure disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although this examination was conducted nearly eight years ago, the evidence does not show and the Veteran has not contended that his seizure disability has worsened since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal, the intended focus of the testimony.  The representative and the VLJ asked questions to ascertain the severity of the Veteran's disabilities, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the October 2016 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


	a.  Seizure Disability

Service connection for a seizure disability was awarded in a May 2003 Board decision.  In a June 2003 rating decision, the RO awarded an initial disability rating of 20 percent, effective March 1, 1991, under 38 C.F.R. § 4.124a, Diagnostic Code 8910.  The Veteran appealed the initial disability rating, and in a February 2010 rating decision, the RO awarded a staged initial rating of 80 percent, effective March 26, 2009.

The Veteran's seizure disability is evaluated under Diagnostic Code 8910 for grand mal epilepsy.  Under the General Rating Formula for Major and Minor Epileptic Seizures, a 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  A 40 percent rating is warranted when there is at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Id.  A 60 percent rating is for application when there is at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  Id.  An 80 percent rating is warranted when there is at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  Id.  A maximum 100 percent rating is for application when there is at least 1 major seizure per month over the last year.  Id.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures. 

Additionally, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

	

	i.  Prior to March 26, 2009

During a January 1992 DRO hearing, the Veteran reported that he took medication to treat his seizures.  R.V.R., the Veteran's cousin, reported that the Veteran experienced seizures which were described as convulsions.

A January 1993 private treatment record indicates that the Veteran was undergoing evaluation for a possible seizure disorder.  In a February 1993 statement, P.A., M.D. noted that he treated the Veteran for "mild epilepsy" beginning in 1985.  He indicated that, since that time, the Veteran's "chronic health conditions" had become more severe in regularity and intensity.  He noted that the Veteran took Tegrotol four times daily for epilepsy.  A March 1993 private treatment record notes the Veteran's reports that he began having generalized seizures in 1985, which occurred with no warning.  He stated that he had experienced several seizures since that time.  He was evaluated for epilepsy and placed on Tegretol.  The record indicates that the Veteran's seizures had been witnessed by his family, and occurred regardless of what he did.  The diagnosis was "post-traumatic seizures."

A May 1993 SSA decision which awarded SSA benefits based, in part, on the Veteran's seizure disability notes that a March 1992 private treatment record reflected that the Veteran's clinical history was suggestive of complex partial seizures and that he reported periods of confusion in June 1992.  Tegretol was prescribed.  The SSA report further indicates that, in December 1992, the Veteran reported that he had two seizures in the previous week and frequent periods of memory loss.  The impression was pseudo-seizures versus episodic confusional states.  

An August 1993 private treatment record notes that the Veteran may have had a seizure in May 1993.  

An August 1995 private treatment record reflects that the Veteran's seizures were stable.  A February 1996 private treatment record indicates that the Veteran may have had a seizure in his sleep.

In July 1996, the Veteran underwent a VA examination.  The Veteran reported that he had never experienced a seizure during the daytime, only during sleep.  He stated that, when he awoke, he was tired and had wet the bed.  He had never lacerated his tongue or suffered an injury secondary to the seizures and none of the seizures were witnessed.  Neurological examination was normal with intact short- and long-term memory.  Reflexes, coordination, and gait were all normal.  A computed tomography (CT) scan of the head showed mild generalized cerebral and cerebellar atrophy.  An electroencephalogram (EEG) report notes that the Veteran took Tegretol for seizures which had not occurred in the prior 6 months.  The EEG impression was normal awake and drowsy EEG, giving no definite evidence of electrocerebral dysfunction.  The examiner concluded that it was possible that the Veteran had epilepsy but that the historical evidence was fairly slim.

A November 1996 private treatment record notes that the Veteran may have had a seizure the week before, as he found himself on the floor in the morning and felt bad for two days.

An October 1999 VA discharge summary reflects that the Veteran was admitted to the VA Medical Center for observation and evaluation of his seizure disorder.  He was last seen in the epilepsy clinic in September 1999.  He had generalized tonic-clonic seizure activity, which was controlled with anticonvulsants.  His last seizure was 9 months before.  The report indicates that a June 1999 EEG was normal with diffuse slowing in the theta range and no evidence of electrical cortical dysfunction.  The diagnosis was seizure disorder, asymptomatic for 9 months.  The Veteran's hospital course was uneventful with no seizure activity.

A January 2000 magnetic resonance imaging scan (MRI) of the brain showed punctuate foci of increased signal on T2 weighted images in the left parietal lobe white matter tracts of uncertain clinical significance but possibly consistent with a history of trauma.

In May 2000, the Veteran underwent a VA examination.  He reported that his last seizure was one year before.  A September 2000 addendum reflects that the Veteran has nocturnal grand mal seizures, and the VA examiner concluded that the Veteran does have epilepsy related to in-service head trauma.

In August 2000, the Veteran was admitted to a VA Medical Center for observation of seizure activity.  Neurological examination was normal.  Hospital course was uneventful, and the Veteran did not have any seizure activity.  

A March 2002 private treatment record notes that the Veteran injured his left wrist in January 2002 when he fell during a seizure.  An August 2002 VA treatment record notes that the Veteran fell during a seizure six months before onto an outstretched hand.

In September 2002, the Veteran underwent another VA examination.  The Veteran reported that his seizures were fairly well-controlled on his current medication.  He noted that his last seizure was about 6 months before.

In February 2005, the Veteran underwent another VA examination.  He stated that his seizures were generalized and denied treatment at the VA epilepsy clinic for the prior six months.  He denied any seizures during that time and was compliant with his medications.  The diagnosis was seizures which were fairly well controlled.

VA treatment records from August 2000 through 2006 reflect that the Veteran was treated for his seizure disability at the VA epilepsy clinic.  The records indicate that the Veteran had a seizure in approximately January 2002.  He denied seizure activity in November 2000, December 2000, August 2001, and July 2002.  In January 2004, the Veteran stated that he had not had any seizures in the prior 6 months.  An August 2005 VA treatment record reflects that the Veteran experienced nocturnal urinary incontinence but no tongue biting with his seizures.  The clinician reported that the Veteran was probably still having seizures.  In March 2006, he reported that he was still having seizures.  In September 2006, the Veteran indicated that he was still having seizures and urinary incontinence in his sleep.  

During his October 2016 hearing before the Board, the Veteran testified that he experienced seizures 3 to 4 times per week prior to 1991, and approximately 2 times per week beginning in 1993.

With consideration of the evidence of record, the Board finds that the evidence does not support an initial rating greater than 20 percent for a seizure disability prior to March 26, 2009.  Although the Veteran reported during his October 2016 hearing before the Board that he experienced seizures approximately 3 to 4 times per week prior to 1991 and 2 times per week since 1993, the Veteran's statements to medical providers throughout this time frame contradict these statements.  In that regard, the evidence shows one confirmed seizure in January 2002, and the Veteran's reports of possible seizures in May 1993, February 1996, and November 1996.  In July 1996, he denied a history of seizures in the prior 6 months.  In October 1999, he reported that his last seizure was 9 months before (approximately January 1999), and in May 2000, he reported that his last seizure was approximately 1 year before.  He also denied having had any seizures from November 2000 through August 2002, and also in July 2002.  In February 2005, he denied having any seizures in the prior 6 months.  There is no objective evidence to support a finding that the Veteran had major seizures two times per year from March 1991 through March 2009.  Further, there is no evidence that he experienced minor seizures.  Additionally, the Board does not find the Veteran's lay testimony that he experienced seizures 3 to 4 times per week prior to 1991 and 2 times per week from 1993 to be credible, as it is directly contradicted by his lay statements and the medical evidence during this time period.  Accordingly, the Board does not afford the Veteran's October 2016 testimony any probative value.

Because there is no medical or credible lay evidence of at least 1 major seizure in the prior 6 months or 2 in the prior year; or averaging at least 5 to 8 minor seizures weekly during the time period on appeal prior to March 26, 2009, an initial disability rating greater than 20 percent is not warranted for the Veteran's seizure disability prior to March 26, 2009.  Accordingly, the preponderance of the evidence is against an initial rating greater than 20 percent prior to March 26, 2009 for the Veteran's seizure disability under the pertinent rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8910, General Rating Formula.

		ii.  From March 26, 2009

In April 2009, the Veteran underwent another VA examination.  He reported that he experienced generalized convulsions with loss of consciousness.  He stated that the seizures used to occur quite frequently, but for the past few years they have been occurring with a frequency of one every three months.

An August 2009 VA treatment record notes no seizure activity.

In December 2009, the Veteran underwent another VA examination.  The examiner stated that the Veteran's seizures used to occur quite frequently, but for the past few years they had been occurring once every three months.

With consideration of the evidence of record, the Board finds that the evidence does not support a staged initial rating greater than 80 percent for a seizure disability from March 26, 2009.  The objective medical and lay evidence during this time period states only that the Veteran experienced major seizures approximately once every three months.  There is no evidence to suggest that he experienced major seizures on a more frequent basis since March 26, 2009.  Additionally, there is no evidence that he experienced minor seizures during this time.  

In the absence of any medical or lay evidence that the Veteran experienced at least 1 major seizure per month each year since March 26, 2009, a staged initial rating greater than 80 percent is not warranted for the Veteran's seizure disability from March 26, 2009.  Accordingly, the preponderance of the evidence is against a staged initial rating greater than 80 percent from March 26, 2009 for the Veteran's seizure disability under the pertinent rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8910, General Rating Formula.


	b.  Psychiatric Disability prior to March 26, 2009

Service connection for a psychiatric disability was granted in a May 2006 rating decision, and an initial disability rating of 50 percent was assigned, effective July 11, 2003, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.

Pursuant to Diagnostic Code 9434, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.

In September 2002, the Veteran underwent a VA psychiatric examination.  He reported anxiety at night, poor sleep, fatigue during the day, and depression.  He noted that the depressions come on and may last as long as three days, but are sometimes only one or two days in length.  These brief episodes of depression were interspersed with feeling rather well for the next 15 to 30 days, at which time another brief episode of depression may come upon him.  The Veteran stated that he had no friends, but noted family in the U.S. and in Cuba.  He noted that he sometimes lost periods of time as long as two to three hours.  He indicated that he helped his son with homework and tried to volunteer for community service.  He stated that he sat and thought a great deal of the time.  He acknowledged that he was a good father.  He reported that he lived with his son, who was 15 years old.  He indicated that he had been married twice and left both wives because they did not want to accompany him to the United States.  Mental status examination showed the Veteran to have good eye contact.  He laughed easily and was quite pleasant.  There was no impairment in thought processes or communication.  There were no delusions or hallucinations, and the Veteran denied psychotic symptoms.  There was no inappropriate behavior.  The Veteran reported suicidal thoughts once a month when the depression descends upon him, but he would never harm himself due to his son.  Personal hygiene was maintained and the Veteran was fully oriented.  Memory was intact and speech was normal.  The VA examiner observed that the Veteran's depression lasted no more than two or three days at a time, and he was not depressed the vast majority of the time.  The diagnoses were adjustment disorder with depressed mood and mixed personality disorder.  A GAF score of 70 was assigned.

In March 2004, the Veteran reported that psychiatric medication relieved his depression.  Mental status examination reveals that the Veteran's thought processes were goal-directed and speech was logical.  There was no suicidal or homicidal ideation.  Appearance, demeanor, and affect were appropriate.  The diagnoses were major depressive disorder and adjustment disorder.  A January 2005 VA treatment record notes that the Veteran's thought processes were goal-directed and speech was logical.  There was no suicidal or homicidal ideation.  Appearance, demeanor, and affect were appropriate.  Behavior and motor skills were normal.  The diagnosis was resolving depression.

In June 2005, the Veteran underwent a VA psychiatric examination.  The Veteran reported sleep disturbance, poor appetite, decreased energy, anhedonia, decreased self-esteem, irritability, depressed mood, impaired concentration, suicidal ideation, anxiety, and a sense of foreshortened future.  He denied active suicidal thoughts, but stated that he had nothing to look forward to and was "barely hanging on."  He noted a history of depressive episodes since 1984, and reported that his current episode had lasted for the prior 6 to 8 weeks in present intensity.  Psychosocial adjustment was noted to be poor, as the Veteran had limited structure to his day and no real friends.  His family was in Cuba and he only had sporadic contact with them.  He stated that he lived with his 19 year-old son, with whom he had a fair relationship.  He noted that he was single and did not date.  He indicated that he had no friends and no true support system.  He described himself as a loner.  The examiner found the Veteran to be significantly socially impaired, both interpersonally and occupationally, by his mental illness.  The Veteran reported that he enjoyed writing and reading, but that these activities were limited by impaired concentration and depression.  He denied a history of suicidal attempts, but endorsed ideations.  The diagnosis was severe recurrent major depressive disorder without psychotic features.  

A June 2005 VA treatment record notes that the Veteran's thought processes were goal-directed.  Speech was logical and there was no suicidal or homicidal ideation.  Appearance, demeanor, and affect were appropriate.  Behavior and motor skills were normal.  The diagnosis was depression with severe pain overlay.  A January 2006 VA treatment record indicates that the Veteran reported depressed mood in waves, noting that he stayed in bed for days at a time without eating or bathing.  He reported suicidal thoughts at times but no plan or intent.  There was no history of psychosis or mania.  Mental status examination showed the Veteran to be alert and fully oriented, calm, and pleasant.  Mood was euthymic with good range of affect.  Insight and judgment were good.  The physician noted that the Veteran had significant depression.  

A March 2006 VA treatment record notes that the Veteran was alert and oriented, calm, and pleasant.  Mood was euthymic and insight and judgment were good.  There was no psychosis.  An April 2006 VA treatment record reflects that the Veteran reported that his mood was stable.  He denied depression, but indicated that his neighbors worried because he had not been coming out of his house.  Mental status examination showed the Veteran to be alert and fully oriented.  He was calm with euthymic mood.  Insight and judgment were good with no psychosis.  

After a thorough review of the evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran's psychiatric disability is manifested by symptoms warranting a 70 percent or higher evaluation prior to March 26, 2009.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 70 shows some mild symptoms or difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to March 26, 2009, the Veteran demonstrated symptoms including episodic depression, poor sleep, fatigue, poor appetite, low energy, anhedonia, irritability, low self-esteem, impaired concentration, anxiety, sense of foreshortened future, and social isolation.  Additionally, the Veteran reported that he lived with his son, with whom he had a good relationship.  He denied having any real friends and noted sporadic contact with his family in Cuba.  He also endorsed suicidal thoughts without plan or intent.

The medical evidence of record prior to March 26, 2009 shows that the Veteran was regularly alert and fully oriented with good eye contact and normal goal-directed thought processes.  There was no evidence of delusions or hallucinations, and no psychosis.  The Veteran always had good hygiene, normal and logical speech, and appropriate affect.  He also demonstrated good insight and judgment.  

With consideration of the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against an initial rating greater than 50 percent for the Veteran's psychiatric disability prior to March 25, 2009.  In that regard, the evidence does not show that his symptoms result in functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.

Prior to March 26, 2009, the preponderance of the evidence shows that the Veteran did not experience any symptoms as listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for ratings of 50 percent or lower prior to March 26, 2009.  Although the Veteran reported suicidal thoughts, he denied any plan or intent.  While there was evidence of depression, the evidence shows that the depression was episodic rather than near-continuous.  Although the evidence shows that the Veteran had significant social isolation, it also shows that he maintained a good relationship with his son with whom he lived throughout the appeal period; accordingly, the evidence does not support a finding that the Veteran was unable to establish and maintain effective relationships.  There was no evidence of speech intermittently illogical, obscure, or irrelevant; near-continuous panic; impaired impulse control; or difficulty adapting to stressful circumstances, including work or a work-like setting.

Ultimately, the evidence does not show that the Veteran's psychiatric disability resulted in symptoms of sufficient severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to March 26, 2009.  His symptoms prior to March 26, 2009 are all reasonably contemplated by the rating criteria for ratings of 50 percent or lower prior to March 26, 2009.  Accordingly, an initial rating greater than 50 percent is not warranted for the Veteran's psychiatric disability prior to March 26, 2009.

	c.  Other Considerations

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology, as attributable to his seizure disability, is contemplated by the rating criteria for a 20 percent rating prior to March 26, 2009, and an 80 percent evaluation from March 26, 2009.  Additionally, the Veteran's psychiatric disability is contemplated by the rating criteria for a 50 percent rating prior to March 26, 2009.  Accordingly, referral for an extraschedular rating for the psychiatric disability is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, entitlement to a TDIU has been awarded, effective January 29, 2003.  The Veteran has contested the effective date assigned for the TDIU award, which is the subject of the Remand, below.


ORDER

Entitlement to an initial rating greater than 20 percent for a seizure disability prior to March 26, 2009 is denied.

Entitlement to a staged initial rating greater than 80 percent for a seizure disability from March 26, 2009 is denied.

Entitlement to an initial rating greater than 50 percent for a psychiatric disability prior to March 26, 2009 is denied.


REMAND

The Veteran most recently underwent a VA examination to determine the current severity of his service-connected headache disability in April 2009.  At that time, the Veteran reported frequent headaches since an in-service head injury.  He reported daily headaches which were treated with Vicodin.  The diagnosis was migraine headaches.  In December 2009, the April 2009 VA examiner stated that the Veteran experienced daily headaches.  Although the VA examiner stated that the Veteran experienced headaches on a daily basis, it is unclear whether the VA examiner considered the Veteran's headaches to be prostrating.  As the April 2009 VA examination does not provide all of the information necessary to properly rate the Veteran's service-connected headache disability under the pertinent rating criteria, the Board finds it to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Accordingly, a new VA examination should be provided to properly assess the current severity of the Veteran's headache disability.

The Veteran's claims for entitlement to an effective date earlier than January 29, 2003 for the award of TDIU and basic eligibility for DEA benefits are inextricably intertwined with his claims for increased initial disability ratings, as the outcome of such claims may impact the date of entitlement to TDIU and basic eligibility for DEA benefits.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the Veteran's remanded claim for entitlement to an increased rating for a headache disability should be adjudicated prior to the RO's readjudication of his claims for earlier effective dates for the awards of TDIU and basic eligibility for DEA benefits.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of a headache disability. The examiner must review the claims file and should note that review in the report. All pertinent evidence of record should be made available to and reviewed by the examiner. Any indicated studies should be performed and the examiner should describe all symptoms due to the headache disability. The examiner should specifically state whether there are prostrating attacks of headaches, and if so, the frequency and duration of those attacks.

2.  After conducting the development requested above, readjudicate the issue of entitlement to an increased rating for a headache disability based on the entirety of the evidence of record.  Thereafter, readjudicate the claims for entitlement to earlier effective dates for TDIU and basic eligibility for DEA benefits.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


